DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 2-7, 9-14, and 17are objected to because of the following informalities: claim 2, line 6, recites “the receiving parameter” while the antecedent, in lines 3-4, recites “the plurality of receiving parameters”. Please correct for consistency.
Claim 7, line 3, after “apparatus” please insert  “of the at least one storage apparatus” for consistency with antecedent. Claim 7, line 6 and line 7, respectively,  “the storage” should be replaced by “each storage” or its equivalent for consistency with antecedent.
As per claim 9, see claim 2.
 Asper claim 14, see claim 7.
Claim 17, “at least” should be replaced by “the at least” for consistency with antecedent in claim 8.
 Any claim whose base claim is objected is likewise objected.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, “a communications interface” is vague and indefinite as there is an unclear antecedent in claim 8.
Claim 17 is rejected for being dependent on a rejected claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al US Patent Application Publication No. 20210390074 A1.
As per claim 1, Park et al discloses  a method and apparatus (fig. 2 and fig. 3) comprising determining a first parameter corresponding to a communication interface (see at least interface 201, calculating parameters S170 corresponding/associated with interface 201, note para [0090], [0091], lines 1-3]) wherein the communication interface  201 is connected  to another interface 203 that includes a storage device (see at least fig. 4, 320 (each interface is disclosed to include the same structure)) ; controlling (configuring)  the communication interface  201 to communicate with the second interface 203 (that includes the storage device)(see at least para. [0089] and para. [0091] and fig. 2).	
As per claim 8, see rejection of claim 1. Furthermore, Park et al teaches fig. 1 as including a processor/CPU 110  and a memory 130 (see para. [075]), the memory 130 by definition includes  program or instructions to be executed by the processor/CPU 110. 
As per claim 15, see rejection of claim 8. In addition, the device is an electronic device, see at least para. [0002].
As per claim 17, see rejection of claim 15. In addition, the device is an electronic system at it includes both a transmit and received section (see fig. 2) (a device that includes both a transmit and receive section is defined as a system).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al US Patent Application Publication No. 20210390074 A1 in view of Greenberger et al US Patent Application Publication No. 20210211981 A1.
As per claim 16, as applied to claim 1, Park et al discloses every feature of the invention specified in the claim but  fails to explicitly teach a computer readable medium storing a program code to be executed by a device to perform the method recited in claim 1. Greenberger et al teaches a  computer readable medium storing a program code to be executed by a device to perform a method (see at least para. [0016]). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Park et al in order to increase the accessibility to the invention by allowing it to be exclusively implemented using existing computer hardware. 
Allowable Subject Matter
Claims 2-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims must be further amended to correct any other claim objection(s) set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633